                     Case 1:03-md-01570-GBD-SN Document 4328 Filed 01/03/19 Page 1 of 2
                                                                                                             28 Bridgeside Blvd.
                                                                                                         Mt. Pleasant, SC 29464
                                                                                                o. 843.216.9000 f. 843.216.9450


                                                                                                                Robert T. Haefele
  www.motleyrice.com                                                                                   Licensed in DC, NJ, NY, PA, SC
“I will stand for my client’s rights.                                                                          direct: 843.216.9184
         I am a trial lawyer.”                                                                           rhaefele@motleyrice.com
    –Ron Motley (1944–2013)




           Via ECF

           January 3, 2019

           The Honorable George B. Daniels                            The Honorable Sarah Netburn
           United States District Court                               U.S. Magistrate Judge
           Southern District of New York                              United States District Court
           Daniel P. Moynihan U.S. Courthouse                         Southern District of New York
           500 Pearl Street                                           Thurgood Marshall U.S. Courthouse
           New York, NY 10007                                         40 Foley Square
                                                                      New York, NY 10007

                      Re:        In re Terrorist Attacks on September 11, 2001
                                 Dkt. No. 03-md-1570

           Dear Judge Daniels and Magistrate Judge Netburn:

               As required by the Court’s July 10, 2018 Amended Order Approving Notice to Conform, Short
           Form Complaints, and Notices of Amendment (ECF No. 4045), we submit this letter on behalf of
           the plaintiffs in the following cases, who have filed Short Form Complaints against the Kingdom of
           Saudi Arabia, and write to request that the actions be made a part of this multi-district litigation (03-
           md-1570):

                 •    Arias, et al., v. Kingdom of Saudi Arabia, civil action no. 18-cv-11582;
                 •    Agri, et al., v. Kingdom of Saudi Arabia, civil action no. 18-cv-11619;
                 •    Barrera, et al., v. Kingdom of Saudi Arabia, civil action no. 18-cv-11624;
                 •    Ando, et al., v. Kingdom of Saudi Arabia, civil action no. 18-cv-11664;
                 •    Aepelbacher, et al., v. Kingdom of Saudi Arabia, civil action no. 18-cv-12030;
                 •    Adam, et al., v. Kingdom of Saudi Arabia, civil action no. 18-cv-12118;
                 •    Abreu, et al., v. Kingdom of Saudi Arabia, civil action no. 18-cv-12318;
                 •    Parks, et al., v. Kingdom of Saudi Arabia, civil action no. 18-cv-12322; and
                 •    Odland v. Kingdom of Saudi Arabia, civil action no. 19-cv-26.

               We have also filed Related Case Statements on the civil docket as to each case, explaining that
           the newly filed cases are each related to the multidistrict litigation captioned as In re Terrorist Attacks
           on September 11, 2001, 03-md-1570 (GBD)(SN) (“MDL 1570”).




                            MT. PLEASANT, SC | PROVIDENCE, RI | HARTFORD, CT | NEW YORK, NY | WASHINGTON, DC
                                 MORGANTOWN, WV | CHARLESTON, WV | NEW ORLEANS, LA | KANSAS CITY, MO
      Case 1:03-md-01570-GBD-SN Document 4328 Filed 01/03/19 Page 2 of 2




Re: In re Terrorist Attacks on September 11, 2001Dkt. No. 03-md-1570
Dkt. No. 03-md-1570
January 3, 2019
Page 2


Respectfully,

MOTLEY RICE LLC

By: /s/ Robert T. Haefele____
ROBERT T. HAEFELE

cc:     All Counsel of Record via ECF
